UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Harvey For For Management 1.2 Elect Director Singleton B. McAllister For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Anderson For For Management 2 Elect Director James F. Cordes For For Management 3 Elect Director Ralph D. Crosby, Jr. For For Management FUT N-PX PE 6/30/2011 4 Elect Director Linda A. Goodspeed For For Management 5 Elect Director Thomas E. Hoaglin For For Management 6 Elect Director Lester A. Hudson, Jr. For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Kathryn D. Sullivan For For Management 12 Elect Director Sara Martinez Tucker For For Management 13 Elect Director John F. Turner For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 09, 2011 Meeting Type: Annual Record Date:
